Citation Nr: 0930742	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) prior to October 21, 
2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from October 21, 2005, to November 11, 2008.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
since November 12, 2008.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  This claim is on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

This case was remanded by the Board in June 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to October 21, 2005, the Veteran's PTSD was 
manifested by no more than social impairment due to mild or 
transient symptoms.

2.  Since October 21, 2005, severe occupational and social 
impairment has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD prior to October 21, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9411 (2008). 

2.  The criteria for a rating of 70 percent, but no more, for 
PTSD since October 21, 2005, have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the Veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the disability from the 
date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   This has 
resulted in staged ratings, i.e. separate ratings for 
different time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).

The RO initially granted service connection for PTSD in a 
July 2005 rating decision, assigning a 10 percent rating 
effective from April 19, 2005.  The Veteran filed a notice of 
disagreement in August 2005, and the RO increased the 
disability rating to 50 percent effective October 21, 2005, 
in a March 2007 rating decision.  

He continued to disagree with the decision and, in a December 
2008 rating action, the RO increased the disability rating to 
70 percent effective November 12, 2008, the date of his most 
recent VA PTSD examination.  The Veteran continues to seek a 
100 percent rating for his PTSD.  Because he appealed the 
initially-assigned rating, the Board must determine the 
appropriate evaluation from April 19, 2005, to the present.  
Fenderson, 12 Vet. App. at 126.  

Rating in Excess of 10 Percent Prior to October 21, 2005

In order to warrant a rating in excess of 10 percent prior to 
October 21, 2005, the evidence must show the following:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

Here, the Board finds that the criteria for a rating greater 
than 10 percent for PTSD prior to October 21, 2005, are not 
met.  

The Veteran was afforded a VA PTSD examination in June 2003, 
at which time the examiner assigned him a Global Assessment 
of Functioning (GAF) score of 75, and found the his 
psychiatric symptomatology was not severe enough to reach the 
DSM-IV threshold for diagnosis of PTSD.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is evidence and will be considered. Carpenter v. Brown, 
8 Vet. App. 240 (1995).  

A GAF score of 71 to 80 indicates symptoms that are transient 
and expectable reactions to psychological stressors, with no 
more than slight impairment in social, occupational, or 
school functioning. Higher GAF scores reflect mild to minimal 
symptoms. Id. at 242. In reaching a determination in this 
case, the Board has considered the whole of the evidence, to 
include the Veteran's statements, the assigned GAF scores, 
and the medical evidence.

His mood was "pretty good" and his affect was full ranged 
at the June 2003 examination.  He was oriented as to person, 
place, time, and situation.  His intelligence was estimated 
to be average.  He did not evince homicidal or suicidal 
thoughts, nor did he exhibit paranoid ideation, ritualistic 
behavior, panic attacks, psychosis, or impulse control 
problems.  His thought processes were goal directed, logical, 
and coherent.  His insight was apparent and his judgment was 
intact.  

His immediate memory was totally intact, while his remote 
memory was grossly intact.  The Veteran reported mild social 
impairment evidenced by disrupted sleep, marital stressors, 
intrusive recollections, avoidance of crowds, and few 
friends.  The examiner also concluded that he suffered from 
mild social impairment.

The Veteran was afforded his next VA PTSD examination in May 
2005, at which time the examiner assigned him a GAF score of 
70, and found the his psychiatric symptomatology was still 
not severe enough to reach the DSM-IV threshold for diagnosis 
of PTSD.  A GAF score of 61 to 70 indicates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, with some meaningful interpersonal 
relationships.  

Upon examination, his speech was normal, his mood was good, 
and his affect was full ranged, although he reported constant 
anxiety.  He was oriented as to person, place, time, and 
situation.  Intelligence was estimated to be average.  He did 
not evince homicidal or suicidal thoughts, nor did he exhibit 
paranoid ideation, ritualistic behavior, panic attacks, 
psychosis, hallucinations, delusions, or impulse control 
problems.  His thought processes were goal directed, logical, 
and coherent.  Judgment for hypothetical situations was 
intact and his insight was apparent.  

Immediate and short-term memory were intact, while long-term 
memory was grossly intact.  The Veteran reported mild 
intrusive recollections and flashbacks approximately once per 
week.  Although he experienced moderate sleeping problems and 
mild problems with irritability, concentration, and 
hyperstartle, there was no evidence of hypervigilance.  The 
examiner concluded that there was no occupational impairment 
and only mild social impairment based on the reported 
problems with sleep.  

The Veteran began seeking VA treatment for his PTSD in 
December 2004.  VA treatment notes for this period reported 
sleep and mood disturbance, nightmares, intrusive thoughts, 
anger, startle response, numbing of emotions, as well as 
avoidance of stimuli associated with combat.  However, he was 
found to be oriented as to person, place, time, and 
situation, with no evidence of homicidal ideation, suicidal 
ideation, psychosis, or thought disorder.  

A full VA intake evaluation was conducted in May 2005, at 
which time he was assessed a GAF score of 60 and officially 
diagnosed with PTSD.  A GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  His speech was normal 
and his mood was dysphoric.  Affect was appropriate to 
thought content but restricted in range and intensity.  
Thought processes were coherent and logical, without 
indication of thought disorder.  Although hypervigilance was 
acknowledged, hallucinations and delusions were denied.  
Insight and judgment were fair, with no homicidal or suicidal 
ideation.  

Given that the examiners characterized the Veteran's PTSD as 
"mild" and the GAF scores were consistent with mild to 
moderate symptoms, and in light of the additional evidence 
outlined above, the Board finds that a rating of not more 
than 10 percent is warranted prior to October 21, 2005, and 
the appeal is denied.  Significantly, the evidence from this 
period did not suggest suspiciousness, panic attacks, or 
memory loss.

Rating in Excess of 50 Percent Since October 21, 2005

In order to warrant a rating for PTSD in excess of 50 percent 
since October 21, 2005, the evidence must show the following:

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and inability to 
establish and maintain effective 
relationships.

Here, the Board finds that the criteria for a rating of 70 
percent is warranted for the period since October 21, 2005.  

Significantly, the Veteran was diagnosed with PTSD and 
assessed a GAF score of 45 to 40, indicative of serious 
symptoms or any serious impairment of social, occupational, 
or school functioning.  He also reported feelings of 
"shakiness," chills, and social isolation.  In July 2008, 
he was assigned a GAF of 40, indicative of some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  At this time, his immediate, 
recent, and remote memory was found to be impaired.  

In April 2007, the Veteran submitted correspondence from his 
human resources manager, who opined that the Veteran had been 
acting forgetful, confused, and nervous while performing his 
duties as warehouse forklift operator.  He also submitted a 
letter from the warehouse supervisor, who opined that it was 
unsafe to have him working in their plant.  

An April 2007 letter from his church deacon opined that he 
was withdrawn and avoided large groups.  A July 2008 letter 
from his VA staff psychiatrist indicated that he was being 
treated with medications, psychological education classes, 
coping skills classes, and individual medication management 
meetings.

Based on the evidence outlined above, the Board finds that a 
70 percent rating is the most accurate assessment of the 
Veteran's level of impairment due to PTSD since October 21, 
2005.  

Rating in Excess of 70 Percent

Having found that a 70 percent rating is warranted since 
October 21, 2005, the Board will now consider whether the 
Veteran is entitled to a rating in excess of 70 percent for 
the remaining period on appeal.  In order to warrant a rating 
for PTSD in excess of 70 percent, the evidence must show the 
following:

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

Here, the Board finds that the criteria for a rating greater 
than 70 percent for PTSD since October 21, 2005, are not met.  

Specifically, VA treatment records prior to October 2005 
regularly indicate that the Veteran exhibited spontaneous 
speech.  As such, the evidence does not show gross impairment 
in communication.  His mood was dysphoric and anxious with a 
blunted and congruent affect; however, his thought processes 
were logical, linear, and goal directed.  Therefore, the 
evidence does not show gross impairment in thought process.  

There was no evidence of suicidal ideation, homicidal 
ideation, or hallucinations.  The Veteran claimed to 
experience paranoia, but no delusional content was 
objectively noted.  Accordingly, no persistent delusions or 
hallucinations were reported.  Immediate, recent, and remote 
memory was intact; however, concentration was impaired.  
Moreover, he was oriented.  Further, he appeared to exhibit 
average intelligence, and his insight and judgment were good.  
In addition, the evidence does not show that he exhibited a 
persistent danger of hurting self or other or that he could 
not perform basic activities of daily living.

The Veteran was afforded his most recent VA PTSD examination 
in November 2008, which formed the basis of the RO's decision 
to increase rating to 70 percent.  The November 2008 examiner 
assessed a GAF score of 41, indicating "serious" 
psychological symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Carpenter, 8 Vet. 
App. at 240; see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (discussing a GAF score of 50).  

Mental status examination revealed adequate speech tone and 
rate, and unremarkable speech fluency and articulation.  His 
mood was "fine," which was consistent with his overall, 
full-ranged affect.  There was no indication of depressed or 
anxious mood.  He was oriented as to person, place, time, and 
situation.  His intelligence was estimated to be at least 
average.  He denied any suicidal or homicidal ideation, panic 
attacks, ritualistic behavior, paranoid ideation, or impaired 
impulse control.  

His thought processes were goal directed, logical, and 
coherent.  There was no evidence of psychosis, although the 
Veteran reported experiencing frightening visual 
hallucinations at night.  He denied auditory hallucinations 
and delusional thought content.  Judgment was intact, and 
insight was apparent.  His remote memory was grossly intact, 
while his immediate memory and recent memory were intact.  

The Veteran subjectively complained of lack of interest in 
formerly pleasurable activities, having little to no social 
life, social withdrawal, and having a sad or irritable mood 
as a result of encountering reminders of Vietnam.  The 
examiner opined that his occupational functioning was 
severely impaired due to his shaking and nervousness causing 
concentration deficits as well as his inability to be around 
noisy or crowded places.  

The examiner further opined that his social functioning was 
severely impaired due to a sense of estrangement around 
family members, hypervigilance, and a lack of interest in 
formerly pleasurable activities.  The examiner concluded that 
the Veteran's psychosocial and occupational functioning could 
be described as badly deteriorating since his last 
examination.  

However, while the examiner indicated "severe" impairment 
of occupational and social functioning, there was no evidence 
of "total" occupational or social impairment.  
Significantly, there has never been objective evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, an intermittent inability to perform activities of 
daily living, disorientation to time or place, or memory 
loss.

Thus, the Board is of the opinion that a 70 percent 
disability rating provides the most accurate assessment of 
the Veteran's level of impairment due to PTSD after November 
12, 2008.  The preponderance of the evidence is against the 
claim for a disability rating in excess of 70 percent for 
PTSD for the period since October 21, 2005.  

The Board has also considered the Veteran's statements 
alleging entitlement to a higher rating.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected PTSD)-
according to the appropriate diagnostic codes.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
PTSD; however, disability ratings are made by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of his 
disability.

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); VA Adjudication Procedure Manual 
pt. III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Gen. Coun. Prec. 6-1996 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111, 116 
(2008).

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  

If so, then the case must be referred to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for completion of the third step: a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

Here, the Board finds that all currently described symptoms 
associated with the service-connected PTSD, either through 
objective medical findings or the subjective complaints of 
the Veteran, are contemplated in the schedular rating 
criteria applicable to the claim.  The Board cannot, 
therefore, find that the disability picture presented is 
unusual or exceptional.  It is in fact the exact picture 
contemplated by the rating schedule; the schedule reasonably 
reflects the disability.  Under the two pronged test set 
forth in Thun, referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  

The Board notes that this finding does not address the degree 
of functional impairment caused by PTSD.  The Veteran and his 
former supervisors have stated that he was placed on leave 
due to his PTSD and had to be driven home shortly after 
attempting to return to work on two occasions due to the 
potential danger his presence on the worksite posed to 
himself and others.  However, the Board need not reach this 
question in light of the failure to meet the first prong of 
the Thun test.  The Board stresses that no determination is 
made here as to the employability of the Veteran.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the service 
treatment records and VA treatment records with the claims 
file, and he was afforded VA examinations in June 2003, May 
2005, and November 2008.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for PTSD prior to October 
21, 2005, is denied.   

A rating of 70 percent, but no more, for PTSD since October 
21, 2005, is granted subject to the laws and regulations 
governing the payment of monetary benefits.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


